Citation Nr: 1227540	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 30 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from April 1997 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned an increased 30 percent rating for the Veteran's service-connected bilateral pes planus with plantar fasciitis, effective from October 3, 2006 (date of claim).  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date assigned for the increased rating.

Although the Veteran requested RO and Board hearings, he later cancelled the RO hearing in February 2008 and the Board hearing in June 2008.  See 38 C.F.R. § 20.704 (2011).

This claim previously was before the Board in May 2010, at which time it was remanded for further development to include a new VA medical examination to evaluate the current nature and severity of the service-connected bilateral pes planus with plantar fasciitis.  Such an examination was accomplished in August 2010, with an addendum in February 2011.  For the reasons detailed below, the Board finds that this examination is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran submitted evidence that he was approved for disability retirement in November 2011.  It is not specified which disability is the cause of this retirement and the record reflects he has other service-connected disabilities in addition to pes planus as well as nonservice-connected conditions.  Therefore, it appears he is raising a claim of entitlement to a total rating based upon individual unemployability (TDIU) due to all of his service-connected disabilities, not just his pes planus.  He also has indicated that a higher rating is warranted for his service-connected posttraumatic stress disorder (PTSD).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected bilateral pes planus with plantar fasciitis is not manifested by pronounced symptomatology to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2006, prior to the June 2007 rating decision that is the subject of this appeal.  He also was sent additional notification via a January 2011 letter, followed by readjudication of the appeal by an June 2011 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio.  Moreover, the Veteran was provided with information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence documenting symptoms of his service-connected bilateral pes planus with plantar fasciitis that is not reflected by the evidence already of record.  As detailed in the Introduction, he cancelled his scheduled hearings in this case.  Moreover, he was afforded VA medical examinations January 2007 and August 2010 (with a February 2011 addendum) that included findings as to the symptomatology of his service-connected bilateral pes planus with plantar fasciitis that are consistent with the other evidence of record and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated the disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has reviewed thoroughly the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Bilateral pes planus is evaluated pursuant to criteria set forth at 38 C.F.R. § 4.71a, DC 5276.  Mild symptoms which are relieved by a built-up shoe or arch supports will be rated as noncompensable disabling.  Where symptoms are moderate, with a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating will be granted.  Severe manifestations, such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities will be granted a 30 percent rating.  Pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, none of which are improved by orthopedic shoes or appliances, will be awarded a 50 percent rating.  See 38 C.F.R. § 4.71a, DC 5276 (2011).

Analysis

The Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected bilateral pes planus with plantar fasciitis.  Initially, the Board acknowledges that the Veteran's service-connected bilateral pes planus with plantar fasciitis is manifested by complaints of pain, difficulty with standing and walking, as well as evidence of callus/callosities.  Such a determination is supported by the competent medical records, the Veteran's own statements, as well as a lay statement he has submitted in support of his claim.  The record reflects that this symptomatology is consistent with his current 30 percent evaluation, which is to reflect severe manifestations, such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities, however.

The record does not reflect the Veteran's service-connected bilateral pes planus with plantar fasciitis is manifested by pronounced symptomatology to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  For example, the Board observes that the January 2007 VA examination found the Veteran could dorsiflex his right ankle to 25 degrees, and plantar flex to 30 degrees; and dorsiflex the left ankle to 30 degrees, and plantar flex to 40 degrees.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Thus, these findings indicate little or no loss of motion of the feet, which is against a finding of pronounced symptomatology.  Moreover, it was stated that examination of the feet showed no painful motion, weakness, excess fatigability, incoordination, or additional limitation of function with repetitive movement or with flare-up.  There was no indication of marked pronation on this examination.  Although there was evidence of tenderness of both Achilles tendons, there was no finding of either marked inward displacement or severe spasm on manipulation.  Further, while there was evidence of tenderness, it does not appear to be to the extent to constitute the type of extreme tenderness contemplated by the 50 percent rating criteria.  In fact, the examiner stated that while the Veteran had severe subjective complaints, there were minimal physical abnormalities as well as minimal disability.  It also was indicated that shoe inserts did provide some relief.

The more recent August 2010 VA medical examination indicated that neither foot was manifested by symptoms of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  The Veteran's primary complaint was that of pain, which resulted in being unable to walk more than 15-30 minutes or more than a few years.  Although the August 2010 VA examination did acknowledge the Veteran had tenderness, it was described as mild, and not extreme.  Similarly, while the examination found there was pronation, it was found to be only mild to moderate, as opposed to marked.  

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.  Nevertheless, the fact that the aforementioned VA medical examinations used terms such as "minimal," "mild," and "moderate" in describing the impairment attributable to the Veteran's service-connected bilateral pes planus with plantar fasciitis is persuasive evidence that it is not of such severity as to constitute the type of pronounced symptomatology contemplated by the 50 percent schedular criteria.  This is further supported by the actual impairment demonstrated on physical examination.

The Board also notes that the August 2010 VA examination specifically found that there was no spasm of Achilles tendons bilaterally.  In the February 2011 VA medical examination, the examiner noted that the claims folder had been reviewed, and that no change in diagnoses was warranted after this review.

The Board observes that the Veteran's outpatient treatment records primarily concern conditions other than his service-connected bilateral pes planus with plantar fasciitis, although there are references to foot pain and his use of inserts.  Nevertheless, there are no documented findings of functional impairment that are consistent with the criteria for a 50 percent rating under DC 5276.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 50 percent for his service-connected bilateral pes planus with plantar fasciitis.  In making this determination, the Board notes that it took into consideration his complaints of pain, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The record does not reflect that his pain results in the type of functional impairment contemplated by the criteria for a 50 percent rating to include during flare-ups, however.

The Board also notes that it took into consideration the applicability of "staged" rating(s) pursuant to Fenderson and Hart.  A thorough review of the evidence of record does not demonstrate any distinctive period(s) where he met or nearly approximate the criteria for a higher rating, however.  Therefore, "staged" rating(s) are not warranted in this case.

Extraschedular

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board concurs with the RO's determination that an extraschedular rating is not warranted in this case.  The symptomatology of the Veteran's service-connected bilateral pes planus with plantar fasciitis appears to be primarily manifested by complaints of pain and resulting functional impairment.  Such symptomatology appears consistent with that of the schedular criteria; he does not appear to have any symptoms of this service-connected disability that is not reflected by the schedular criteria.  The record does not reflect that he has been hospitalized for his pes planus with plantar fasciitis during the pendency of this case.  Although he does indicate that he has experienced occupational impairment due to this service-connected disability, the Board is of the opinion that it is adequately reflected by the current schedular criteria.  For example, he reported at the August 2010 VA examination that he had lost less than 1 week of work due to the feet in the past 12 month period.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Nothing else in the record indicates that an extraschedular rating is warranted in this case.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, while the Veteran has submitted evidence showing he has been approved for disability retirement, he has not indicated that it was due solely to his service-connected bilateral pes planus with plantar fasciitis.  In fact, as already noted, the August 2010 VA examination indicated that the disability had resulted in loss of less than 1 week of work during the past 12 months.  As such, it does not appear to preclude substantially gainful employment.  Therefore, no further discussion of TDIU due solely to the service-connected bilateral pes planus with plantar fasciitis is warranted.  Nevertheless, as noted in the Introduction, the issue of entitlement to a TDIU due to all of the Veteran's service-connected disabilities has been referred to the AOJ for appropriate action.


ORDER

Entitlement to a disability rating greater than 30 percent for bilateral pes planus with plantar fasciitis is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


